5 F.3d 531NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Richard G. BROCK, Appellant,v.Tony GAMMON, Superintendent, Moberly Correctional Center;William L. Webster, Attorney General, State ofMissouri, Appellees.
No. 93-1924.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 15, 1993.Filed:  September 20, 1993.

Before FAGG, Circuit Judge, HEANEY, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
Richard G. Brock, a state prisoner, appeals from the judgment of the District Court1 denying his petition for a writ of habeas corpus.  The gravamen of his claim is an alleged conflict of interest on the part of his counsel on direct appeal from his state court conviction.  After an evidentiary hearing, the District Court found that the alleged conflict was illusory and that Brock's petition should be denied.


2
Having thoroughly reviewed the case, we are satisfied that the facts found by the District Court are not clearly erroneous and that Brock has not shown he is entitled to habeas relief.  As an opinion would lack precedential value, the judgment of the District Court is affirmed without opinion.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Russell G. Clark, Senior United States District Judge for the Western District of Missouri